MEMORANDUM **
In this diversity case, Plaintiff Susan E. Morían appeals from the grant of summary judgment in favor of her former employer, Defendant Qwest Dex, Inc., on her state law defamation claims.1 On de novo review, Buono v. Norton, 371 F.3d 543, 545 (9th Cir.2004), we affirm.
The allegedly defamatory statements were conditionally privileged because they were made to protect the interests of the employer. Wattenburg v. United Med. Labs., Inc., 269 Or. 377, 525 P.2d 113, 114 (1974). For Plaintiff to prevail here, the record must disclose a genuine issue of material fact concerning an abuse of this conditional privilege. The privilege is abused if the speaker’s primary motive is unrelated to the purpose of the privilege, if the speaker believes the statement is false, or if the speaker lacks an objective reasonable ground for the statement. Muresan v. Phila. Romanian Pentecostal Church, 154 Or.App. 465, 962 P.2d 711, 715 (1998).
Plaintiff argues that, with respect to certain allegedly defamatory statements by Dodson, Gibson, Basile, and Groves, there is evidence from which a reasonable finder of fact could conclude that the speakers abused the privilege because of their personal motives and their lack of *951reasonable grounds to believe the statements.2 After carefully reviewing the record, we disagree. We are persuaded that the district court properly analyzed the statements that are at issue on appeal.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Plaintiff originally made other claims as well, but she stipulated to summary judgment as to those claims, and they are not at issue on appeal.


. Plaintiff affirmatively abandoned her claim involving Demmin.